department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t pe date date contact person identification_number telephone number employer_identification_number therefore you may not rely on this letter_ruling however section dollar_figure of rev we are revoking private_letter_ruling dated date which dear --------------- addressed whether your early termination constituted an act of self-dealing under sec_4941 of the internal_revenue_code and whether such action constituted a termination of private_foundation_status under a of the code this action is consistent with section dollar_figure of revproc_2006_4 2006_1_irb_132 proc provides that under certain circumstances the retroactive effect of the revocation of this letter_ruling may be limited please follow the procedures described in section dollar_figure to request such retroactive relief under sec_7805 of the code issues you may request a conference to discuss this matter further code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this letter with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice above using the telephone number shown in the heading of this letter this letter will be made available for public inspection under sec_6110 of the this letter does not constitute an adverse letter_ruling with respect to the above if you have any questions about this letter please contact the person named revenue service we are sending a copy of this letter to your authorized representative in accordance with the power_of_attorney currently on file with the internal sincerely lawrence m brauer acting manager exempt_organizations technical group enclosure notice
